Filed 5/13/20 (unmodified opn. attached)
                                 CERTIFIED FOR PUBLICATION

            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                           DIVISION TWO

THE PEOPLE,                                                  E072845
  Plaintiff and Respondent,
  v.                                                  (Super.Ct.No. RIF100589)
TERRELL LAW,
  Defendant and Appellant.                                   The County of Riverside

                                                             ORDER MODIFYING OPINION
                                                             AND DENYING PETITION FOR
                                                             REHEARING
                                                             [NO CHANGE IN JUDGMENT]
_______________________________________

THE COURT

        We deny appellant Terrell Law’s petition for rehearing and modify the opinion filed in
this matter on April 27, 2020 by inserting the following language to part II.B, section 2, at the
top of page 19, in between the parenthetical ending with “crime only” and the sentence “Law’s
conduct is clearly distinguishable”:

        (See, e.g., In re Miller, supra, 14 Cal.App.5th at p. 965 [defendant played the role
        of “spotter” who would select the robbery target and was not at the scene of the
        robbery/murder]; In re Bennett (2018) 26 Cal.App.5th 1002, 1019 [defendant was
        involved in planning the robbery but was not at the scene of the murder];
        Ramirez, supra, 32 Cal.App.5th at p. 404 [defendant acted as getaway driver and
        was not at the scene of the murder]; In re Taylor (2019) 34 Cal.App.5th 543, 559
        [same].)

      Except for this modification, which does not affect the judgment, the opinion remains
unchanged.
        CERTIFIED FOR PUBLICATION
                                                                     SLOUGH
                                                                                                    J.
We concur:




                                                 1
RAMIREZ
           P. J.

MENETREZ
              J.




                   2
Filed 4/27/20; Certified for publication 5/5/20 (order attached) (unmodified version)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                              DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                 E072845

v.                                                                 (Super.Ct.No. RIF100589)

TERRELL LAW,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Arielle Bases, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Meredith S. White and Robin

Urbanski, Deputy Attorneys General, for Plaintiff and Respondent.




                                                          1
       In 2001, appellant Terrell Law and his codefendant Brett May committed a home

invasion robbery, during which one of them shot and killed one of the residents. In 2006,

Law and May were tried jointly before two separately empaneled juries who found them

both guilty of first degree felony murder with the special circumstance described in Penal
                                                       1
Code section 190.2, subdivisions (a)(17)(A) and (d). Though Law’s jury found that he

was not the shooter, in finding the special circumstance allegations true, they concluded

he was “a major participant” in the underlying robbery and acted “with reckless

indifference to human life.” (§ 190.2, subd. (d).)2

       In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.) (SB

1437), which, among other things, amended the definition of felony murder in section

189. Under the new law, an accomplice to the underlying felony who was not the actual

killer cannot be convicted of felony murder unless they aided in the murder with the

intent to kill or were “a major participant in the underlying felony and acted with reckless

indifference to human life, as described in subdivision (d) of Section 190.2.” (§ 189.) The

legislation also added section 1170.95, which establishes a procedure for vacating murder

convictions predating the amendment that could not be sustained under the new definition

of felony murder. (Stats. 2018, ch. 1015, § 4.)




       1We took judicial notice of the appellate record of Law and May’s criminal trial,
case No. E041967. (Evid. Code, § 452, subd. (d).)

       2   Unlabeled statutory citations refer to the Penal Code.

                                               2
       In this appeal, Law challenges the trial court’s summary denial of his section

1170.95 petition to vacate his murder conviction. He argues the trial court erred by

reviewing his record of conviction and determining the jury’s true finding on the special

circumstance rendered him ineligible for relief. According to Law, two California

Supreme Court cases decided after he was convicted—People v. Banks (2015) 61 Cal.4th

788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark)—clarified what “major

participant” and “reckless indifference to human life” mean for purposes of section 190.2,

subdivision (d) and therefore require us to conclude his special circumstance finding was

not supported by sufficient evidence. As we explain, it is proper for a trial court to review

the record of conviction when determining whether a section 1170.95 petitioner has

stated a prima facie claim for relief. Additionally, even under the principles articulated in

Banks and Clark after Law was convicted, he undoubtedly qualifies as a major participant

who acted with reckless indifference to human life, a conclusion that renders him

ineligible for relief under section 1170.95. We therefore affirm the order denying his

petition.

                                              I

                                          FACTS

       We take the facts from the unpublished opinion we issued in 2008, affirming

Law’s and May’s convictions in case No. E041967. (People v. Lewis (2020) 43

Cal.App.5th 1128, 1134, 1138 (Lewis), review granted Mar. 18, 2020, S260598 [in




                                              3
determining the sufficiency of a section 1170.95 petition, the court may review the record

of conviction, which includes the opinion in a defendant’s direct appeal].)

       Around 4:00 a.m. on May 1, 2001, Law and May went to the victim’s house and

waited until one of his roommates left for work. Armed with guns and wearing ski masks,

they entered the house and encountered R. (another roommate) sleeping on the couch.

They woke R. up and ordered him to the floor. While the first defendant guarded R., the

second defendant went to the victim’s bedroom to wake him up. The victim owned a gun,

but the second defendant grabbed it before he could get to it. As this was happening, the

first defendant was ordering R. to hand over his jewelry.

       When the second defendant returned to the living room with the victim, he was

holding two guns, his and the victim’s. He ordered the victim to the floor, then began

searching the rest of the house for money and marijuana while the first defendant stood

guard in the living room. The second defendant found the safe in the victim’s bedroom

closet and came back to retrieve the victim. The victim refused to open the safe, so the

first defendant brought R. into the room and ordered him to open it. When R. was unable

to do so, the defendants ordered him to lie on the floor in the hallway.

       Frustrated with the victim’s resistance, the second defendant (the one holding two

guns) pistol whipped the victim. The victim then ran into the bedroom of another

roommate, A., turned on the lights, and screamed that defendants were “tripping.” A.

could tell the victim was panicked and scared. At that point, both defendants entered A.’s

room, brandishing their guns. The second defendant tried to hit the victim with one of his


                                             4
guns but dropped it when the victim blocked the blow with his arm. The second

defendant picked up the gun, cursed at the victim, and shot him in the head. According to

A., the defendants fled after the gunshot, and he ran to a neighbor’s house to call 911.

       Law’s jury convicted him of first degree felony murder with the special

circumstance described in section 190.2, subdivisions (a)(17)(A) and (d); one count of

robbery; one count of attempted robbery; and two counts of assault with a firearm. As to

the robbery and attempted robbery, they found true the allegation that a principal was

armed with a firearm (§ 12022, subd. (a)), but found not true the allegation that Law

personally and intentionally discharged a firearm during the robbery (§ 12022.53, subd.

(d)). May’s jury convicted him of first degree felony murder with the same special

circumstance as Law; one count of attempted robbery; and two counts of assault with a

firearm. They found true the allegations that a principal was armed with a firearm during

the attempted robbery and that May personally and intentionally used a firearm during

the murder and attempted robbery. (§ 12022.53, subd. (b).) Under these verdicts, neither

jury found beyond a reasonable doubt which defendant was the actual killer. Law’s jury

concluded the prosecution had failed to prove beyond a reasonable doubt that he was the

killer, and May’s jury found he used a gun during the murder, which is not the same as

finding he discharged a gun during the murder. In other words, the juries did not make a

specific determination as to who shot the victim, which is not surprising given that both

defendants wore ski masks that covered their faces during the entire incident. The trial




                                             5
court sentenced Law to six years in prison plus life without the possibility of parole and

sentenced May to 19 years 4 months in prison plus life without the possibility of parole.

       In 2008, in case No. E041967, we affirmed defendants’ convictions. In that

appeal, neither defendant argued the evidence was insufficient to support the special

circumstances robbery-murder finding. In 2015 and 2016, the California Supreme Court

decided Banks and Clark, respectively, which discuss when section 190.2 authorizes a

special circumstance life without parole sentence for a felony-murder defendant

convicted as an aider and abettor. (Banks, supra, 61 Cal.4th at p. 794; Clark, supra, 63

Cal.4th at pp. 609-610.) Significantly, our high court clarified that participation in an

armed robbery, on its own, is insufficient to support a finding that the defendant acted

with reckless indifference to human life. “A sentencing body must examine the

defendant’s personal role in the crimes leading to the victim’s death and weigh the

defendant’s individual responsibility for the loss of life, not just his or her vicarious

responsibility for the underlying crime.” (Banks, supra, 61 Cal.4th at p. 801.) “The

defendant must be aware of and willingly involved in the violent manner in which the

particular offense is committed,” thereby “demonstrating reckless indifference to the

significant risk of death his or her actions create.” (Ibid., italics added.)

       In 2018, Law filed a petition for writ of habeas corpus, seeking to have his finding

on special circumstances vacated for insufficient evidence under Banks and Clark. We

summarily denied his petition.




                                                6
       In January 2019, after SB 1437 went into effect, Law filed a section 1170.95

petition to vacate his 2006 murder conviction. He alleged that he had been convicted of

first degree murder under a felony murder theory and that he could not be so convicted

under the new definition of felony murder because “I was not a major participant in the

felony [and/or] I did not act with reckless indifference to human life during the course of

the . . . felony.” He requested counsel. He also erroneously checked the box stating that

he was entitled to resentencing without a hearing because “There has been a prior

determination by a court or jury that I was not a major participant and/or did not act with

reckless indifference to human life under Penal Code § 190.2(d).” The People filed an

opposition to Law’s petition, arguing SB 1437 is unconstitutional and, in any event, he is

not entitled to relief because the jury found he was a major participant in the robbery who

acted with reckless indifference to human life, as defined in section 190.2, subdivision

(d). They attached our 2008 opinion deciding Law’s direct appeal, as well as the jury

instructions on the special circumstance allegations from his trial.

       On April 12, 2019, the trial court denied Law’s petition. It explained that it had

reviewed its own records and determined that the jury, having been properly instructed on

special circumstance robbery-murder, found that he had been a major participant in the

robbery who acted with reckless indifference to human life. Such a finding prevented him

from making the required showing to obtain relief under section 1170.95. Law filed a

timely appeal.




                                              7
                                               II

                                         ANALYSIS

       Law makes three arguments on appeal. First, he argues the trial court had no

discretion to review the record of conviction when determining whether he had stated a

prima facie claim for relief but was limited to the allegations in his petition. Second, he

argues that even if the court could look beyond his petition to the record of conviction,

the evidence is insufficient to support a finding that he was a major participant who acted

with reckless indifference to human life under Banks and Clark. Finally, he argues the

court erred by not appointing him counsel to aid him in responding to the People’s

opposition and convincing the court he had stated a prima facie claim for relief. As we

will explain, his first two arguments are without merit and his third fails because, whether

or not he was entitled to counsel at this stage of the petitioning process, counsel could not

have altered the result of the proceedings. The trial evidence amply supports the jury’s

true finding under section 190.2, subdivision (d).

       A.     Standard of Review and Applicable Law

       We review de novo questions of statutory construction. (California Building

Industry Assn. v. State Water Resources Control Bd. (2018) 4 Cal.5th 1032, 1041.) “Our

primary task ‘in interpreting a statute is to determine the Legislature’s intent, giving

effect to the law’s purpose. [Citation.] We consider first the words of a statute, as the

most reliable indicator of legislative intent.’” (Ibid.)




                                               8
       Section 1170.95 establishes the following procedure for processing petitions for

relief. Section 1170.95 subdivision (a) provides that a person convicted of felony murder

or murder under a natural and probable consequences theory may petition the trial court

to have his or her murder conviction vacated and be resentenced on any remaining counts

if the following conditions are met: (1) A charging document was filed against the

petitioner that allowed the prosecution to proceed under a theory of felony murder or

murder under the natural and probable consequences doctrine; (2) The petitioner was

convicted of first or second degree murder following a trial or an accepted plea; and (3)

The petitioner could “not be convicted of first or second degree murder because of

changes to Section[s] 188 or 189” made by SB 1437. (§ 1170.95, subd. (a); see also

Lewis, supra, 43 Cal.App.5th at p. 1136.)

       Section 1170.95, subdivision (b) states that the petition must include: a declaration

from the petitioner that he or she is eligible for relief under the statute, the superior

court’s case number and year of conviction, and a statement as to whether the petitioner

requests appointment of counsel. (§ 1170.95, subd. (b)(1).) If any of the required

information is missing and cannot “readily [be] ascertained by the court, the court may

deny the petition without prejudice to the filing of another petition.” (§ 1170.95, subd.

(b)(2).)

       Section 1170.95, subdivision (c) sets forth the trial court’s responsibilities once a

complete petition has been filed: “The court shall review the petition and determine if the

petitioner has made a prima facie showing that the petitioner falls within the provisions of


                                               9
this section. If the petitioner has requested counsel, the court shall appoint counsel to

represent the petitioner. The prosecutor shall file and serve a response within 60 days of

service of the petition and the petitioner may file and serve a reply within 30 days after

the prosecutor response is served. . . . If the petitioner makes a prima facie showing that

he or she is entitled to relief, the court shall issue an order to show cause.” (§ 1170.95,

subd. (c).)

       If the court issues an order to show cause, it must hold a hearing to determine

whether to vacate the murder conviction. (§ 1170.95, subd. (d).) At that hearing, the

prosecution has the burden of proving beyond a reasonable doubt that the petitioner is

ineligible for resentencing. (§ 1170.95, subd. (d)(3).) The prosecutor and petitioner “may

rely on the record of conviction or offer new or additional evidence to meet their

respective burdens.” (Ibid.)

       In short, a section 1170.95 petitioner must first make a prima facie case for relief,

and if they are able to do so, the trial court must issue an order to show cause and hold a

hearing to determine whether to vacate the murder conviction and recall the sentence.

(See, e.g., People v. Verdugo (2020) 44 Cal.App.5th 320, 328 (Verdugo), review granted

Mar. 18, 2020, S260493.) “‘A prima facie showing is one that is sufficient to support the

position of the party in question.’” (Lewis, supra, 43 Cal.App.5th at p. 1137, quoting

Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 851.)




                                              10
       B.     Analysis

              1.     The court properly reviewed the record of conviction

       Two opinions, Lewis and Verdugo, have already rejected the argument that a trial

court is limited to the allegations in the petition when determining whether the petitioner

has stated a prima facie claim for relief under section 1170.95.

       In Lewis, the defendant argued “that the court could look no further than his

petition in evaluating his prima facie showing and the court therefore erred when it

considered [the] opinion in his direct appeal.” (Lewis, supra, 43 Cal.App.5th at p. 1137.)

In Verdugo, the defendant argued “the superior court lacked jurisdiction to deny his

section 1170.95 petition on the merits” based on its review of the record of conviction

“without first appointing counsel and allowing the prosecutor and appointed counsel to

brief the issue of his entitlement to relief.” (Verdugo, supra, 44 Cal.App.5th at p. 323.)

Analogizing to the well-established and similar resentencing procedures under

Propositions 36 and 47, the Lewis and Verdugo courts rejected these arguments,

concluding a trial court may consider the record of the petitioner’s conviction, including

documents in the court’s own file and the appellate opinion resolving the defendant’s

direct appeal. (Lewis, at pp. 1137-1138; Verdugo, at pp. 329-330.)

       The Lewis court reasoned: “Allowing the trial court to consider its file and the

record of conviction is also sound policy. As a respected commentator has explained: ‘It

would be a gross misuse of judicial resources to require the issuance of an order to show

cause or even appointment of counsel based solely on the allegations of the petition,


                                             11
which frequently are erroneous, when even a cursory review of the court file would show

as a matter of law that the petitioner is not eligible for relief. For example, if the petition

contains sufficient summary allegations that would entitle the petitioner to relief, but a

review of the court file shows the petitioner was convicted of murder without instruction

or argument based on the felony murder rule or [the natural and probable consequences

doctrine], . . . it would be entirely appropriate to summarily deny the petition based on

petitioner’s failure to establish even a prima facie basis of eligibility for resentencing.’

(Couzens et al., Sentencing Cal. Crimes, [(The Rutter Group 2019)], ¶ 23:51(H)(1),

pp. 23-150 to 23-151.)” (Lewis, supra, 43 Cal.App.5th at p. 1138.) We agree with this

view and therefore conclude the court did not err by looking to the record of conviction

and reviewing the attachments to the People’s opposition (i.e., our opinion in Law’s

direct appeal or the jury instructions from his trial) in evaluating his petition.

              2.      The court properly denied Law’s petition

       Next, Law argues that even if the trial court could look beyond his petition to the

record of conviction, the evidence is insufficient to support a finding that he was a major

participant who acted with reckless indifference to human life under Banks and Clark.

The People argue that Law falls squarely into the definition of a major participant who

acted with reckless indifference to human life. Because Law was convicted before Banks

and Clark, he is correct that he is entitled to a determination of whether the trial evidence

is sufficient to support the section 190.2 special circumstances finding under the




                                               12
principles articulated in those cases. However, we agree with the People that the answer

to that inquiry is yes.3

       Whether there is sufficient evidence that Law was a major participant in the

robbery who acted with reckless indifference to human life is a question we can decide

on appeal. “A [d]efendant’s claim that the evidence presented against him failed to

support [a] robbery-murder special circumstance [finding made prior to Banks and Clark]

. . . is not a ‘routine’ claim of insufficient evidence.” (In re Miller (2017) 14 Cal.App.5th

960, 979-980.) The “claim does not require resolution of disputed facts; the facts are a

given.” (Id. at p. 980.)

       Section 190.2 sets forth the special circumstances under which murderers and

accomplices can by punished by death or life without possibility of parole. One such

circumstance is when a defendant is found guilty of first degree murder committed while

they were engaged in, or were an accomplice in, the commission or attempted

commission of a robbery. (§ 190.2, subd. (a)(17)(A).) However, as explained above, a

death resulting during the commission of a robbery (or any other felony enumerated in

§ 189) is insufficient, on its own, to establish a felony-murder special circumstance for

those defendants, like Law, who were not determined to be the actual killer. Such

defendants can only be guilty of special circumstance felony-murder if they aid in the

       3 The fact we previously summarily denied Law’s habeas petition arguing the
evidence was insufficient to support the special circumstances finding under Banks and
Clark is irrelevant. “[T]he summary denial of a habeas corpus petition does not establish
law of the case and does not have a res judicata effect in future proceedings.” (Gomez v.
Superior Court (2012) 54 Cal.4th 293, 305, fn. 6.)

                                             13
murder with the intent to kill (§ 190.2, subd. (c)), or, lacking intent to kill, aid in the

felony “with reckless indifference to human life and as a major participant.” (Id., subd.

(d).)

        Section 190.2, subdivision (d) was enacted in 1990 to bring state law into

conformity with prevailing Eighth Amendment doctrine, as set out in the United States

Supreme Court’s decision Tison v. Arizona (1987) 481 U.S. 137. (Banks, supra, 61

Cal.4th at p. 798.) “In Tison, two brothers aided an escape by bringing guns into a prison

and arming two murderers, one of whom they knew had killed in the course of a previous

escape attempt. After the breakout, one of the brothers flagged down a passing car, and

both fully participated in kidnapping and robbing the vehicle’s occupants. Both then

stood by and watched as those people were killed. The brothers made no attempt to assist

the victims before, during, or after the shooting, but instead chose to assist the killers in

their continuing criminal endeavors. [Citation.] The Supreme Court held the brothers

could be sentenced to death despite the fact they had not actually committed the killings

themselves or intended to kill, stating: ‘[R]eckless disregard for human life implicit in

knowingly engaging in criminal activities known to carry a grave risk of death represents

a highly culpable mental state, a mental state that may be taken into account in making a

capital sentencing judgment when that conduct causes its natural, though also not

inevitable, lethal result. [¶] The [brothers’] own personal involvement in the crimes was

not minor, but rather, . . . “substantial.” Far from merely sitting in a car away from the

actual scene of the murders acting as the getaway driver to a robbery, each . . . was


                                               14
actively involved in every element of the kidnap[p]ing-robbery and was physically

present during the entire sequence of criminal activity culminating in the murder[s] . . .

and the subsequent flight. The Tisons’ high level of participation in these crimes . . .

implicates them in the resulting deaths.’” (In re Ramirez (2019) 32 Cal.App.5th 384, 393-

394 (Ramirez), quoting Tison, at pp. 157-158.)

       “The Tison court pointed to the defendant in Enmund v. Florida (1982) 458 U.S.

782 (Enmund) as an example of a nonkiller convicted of murder under the felony-murder

rule for whom the death penalty was unconstitutionally disproportionate. Enmund was

the driver of the getaway car in an armed robbery of a dwelling whose occupants were

killed by Enmund’s accomplices when they resisted. [Citation.] In deciding the Eighth

Amendment to the United States Constitution forbids imposition of the death penalty ‘on

one such as Enmund’ . . . , the high court emphasized that the focus had to be on the

culpability of Enmund himself, and not on those who committed the robbery and shot the

victims [citation]. ‘Enmund himself did not kill or attempt to kill; and, . . . the record . . .

does not warrant a finding that Enmund had any intention of participating in or

facilitating a murder. . . . [T]hus his culpability is plainly different from that of the

robbers who killed; yet the State treated them alike and attributed to Enmund the

culpability of those who killed the [victims]. This was impermissible under the Eighth

Amendment.’” (Ramirez, supra, 32 Cal.App.5th at p. 394.)

       In Banks, the California Supreme Court described what is often referred to as the

Tison-Enmund spectrum. “At one extreme” are people like Enmund—“the minor actor in


                                               15
an armed robbery, not on the scene, who neither intended to kill nor was found to have

had any culpable mental state.” (Banks, supra, 61 Cal.4th at p. 800.) “At the other

extreme [are] actual killers and those who attempted or intended to kill.” (Ibid.) Section

190.2, subdivision (d) covers those people who fall “into neither of these neat

categories”—people like the Tison brothers, who were major participants in the

underlying felony and acted with a reckless indifference to human life. (Ibid.)

       Our high court articulated several factors intended to aid in determining whether a

defendant falls into this middle category, such that section 190.2, subdivision (d) would

apply to them. “What role did the defendant have in planning the criminal enterprise that

led to one or more deaths? What role did the defendant have in supplying or using lethal

weapons? What awareness did the defendant have of particular dangers posed by the

nature of the crime, weapons used, or past experience or conduct of the other

participants? Was the defendant present at the scene of the killing, in a position to

facilitate or prevent the actual murder, and did his or her own actions or inaction play a

particular role in the death? What did the defendant do after lethal force was used?”

(Banks, supra, 61 Cal.4th at p. 803, italics added.) “No one of these considerations is

necessary, nor is any one of them necessarily sufficient.” (Ibid.)

       The defendant in Banks was convicted of first degree murder with a felony-murder

special circumstance based on his having acted as the getaway driver for an armed

robbery in which his codefendant Banks and others participated, and in which Banks shot

and killed one of the robbery victims while escaping. (Banks, supra, 61 Cal.4th at p.796-


                                             16
797.) Considering the defendant’s involvement in the robbery against the factors just

enumerated, the Court “placed [him] at the Enmund pole of the Tison-Enmund spectrum.”

(Ramirez, supra, 32 Cal.App.5th at p. 397.) As a result, the Court concluded “the jury’s

special-circumstance true finding cannot stand.” (Banks, at p. 811.)

Not long after Banks, the Court revisited this issue in Clark, also concluding the evidence

was insufficient to support the defendant’s robbery-murder special circumstance findings.

(Clark, supra, 63 Cal.4th at p. 611.) The defendant in Clark planned a burglary of a

computer store to occur after the store was closed. According to the plan, his codefendant

was to carry out the burglary and carry an unloaded gun. However, his codefendant ended

up carrying a gun loaded with one bullet and fired that bullet when he unexpectedly

encountered a store employee, killing her. (Id. at pp. 612-613.) Our high court concluded

there was insufficient evidence Clark acted with reckless indifference to human life

because (a) Clark was not physically present when his codefendant killed the employee

and was therefore unable to intervene; (b) there was no evidence Clark knew his

codefendant was predisposed to be violent; and (c) Clark planned for the robbery to take

place after the store closed, and the gun was not supposed to be loaded. (Id. at pp. 619-

622.) In sum, the court believed there was “nothing in [Clark’s] plan that one can point to

that elevated the risk to human life beyond those risks inherent in any armed robbery.”

(Id. at p. 623.)

       Law argues his case is like Banks because there was no evidence he or May

intended to kill the victim, “[r]ather, like in Banks, the killing here appeared to be a


                                              17
spontaneous response to unexpected resistance from the victim.” But the Court’s

conclusion Banks was not a major participant who acted with reckless indifference to

human life did not focus on the spontaneity of the shooting. Instead, what the Court

found significant was the defendant’s role as the getaway driver who was not aware his

codefendants were going to use guns during the robbery. Because he “did not see the

shooting happen, did not have reason to know it was going to happen, and could not do

anything to stop the shooting or render assistance,” the Court concluded he was not

“willingly involved in the violent manner in which the particular offense [was]

committed.” (Banks, supra, 61 Cal.4th at pp. 801, 803, fn. 5, 807.)

       Law, in contrast, was willingly involved in the violent manner in which his and

May’s robbery took place. He and May not only broke into the victim’s house armed, but

they used the guns to threaten the victim and his roommates throughout the duration of

the robbery. Even if we gave Law the benefit of the doubt and assumed he was the “first

defendant” in the evidence the jury heard, he still watched without intervening when his

accomplice pistol whipped the victim once and tried to do it again. Being at the scene of

the shooting, he could have tried to stop his accomplice’s violent behavior or to help the

victim once he had been shot, but he did neither. We agree with the People that this sort

of conduct easily meets our state’s standard for what constitutes being a major participant

who acted with reckless indifference to human life. Indeed, we are not aware of a single

case that concludes a defendant who personally committed a robbery, used a gun, and

was present for the shooting did not meet the standard in section 190.2, subdivision (d).


                                            18
The defendants who have been able to get their special circumstance findings vacated

under Banks and Clark are those who were not wielding guns themselves and also not

present for the shooting (either because they were acting as getaway drivers or because

they were involved in the planning of the crime only). Law’s conduct is clearly

distinguishable.

       Although the trial court erred by concluding the special circumstance finding, on

its own, rendered Law ineligible for relief—that is, the court erred by failing to determine

whether Law qualified as a major participant who acted with reckless indifference to

human life under Banks and Clark—we conclude the error was harmless because the

record demonstrates the answer to that question is yes. As a result, we conclude the

denial of Law’s petition was proper. (See People v. Gutierrez-Salazar (2019) 38

Cal.App.5th 411, 419 [concluding that because “[t]he language of the special

circumstance tracks the language of Senate Bill 1437 and the new felony-murder

statutes,” a jury’s true finding on § 190.2, subd. (d) renders a § 1170.95 petitioner

ineligible for relief].)

               3.      Any error in failing to appoint counsel for Law was harmless beyond
                       a reasonable doubt

       Law also argues the court erred by not appointing him counsel to aid in the court’s

determination of whether it should issue an order to show cause and hold an evidentiary

hearing. We need not address this issue because even if it were error for the court not to

appoint counsel at that stage in the petitioning process, the error was harmless. Given the

trial evidence, counsel would not have been able to demonstrate in a reply brief or

                                             19
otherwise that Law was not a major participant who acted with reckless indifference to

human life.

                                           III

                                    DISPOSITION

      We affirm the order denying Law’s petition.




                                                             SLOUGH
                                                                                         J.

We concur:


RAMIREZ
                       P. J.


MENETREZ
                          J.




                                           20
21
Filed 5/5/20
                                 CERTIFIED FOR PUBLICATION

                      COURT OF APPEAL -- STATE OF CALIFORNIA
                                FOURTH DISTRICT
                                  DIVISION TWO



THE PEOPLE,                                                 E072845
  Plaintiff and Respondent,
  v.                                                        (Super.Ct.No. RIF100589)
TERRELL LAW,
  Defendant and Appellant.                                  The County of Riverside

                                                            ORDER GRANTING
                                                            PUBLICATION
_______________________________________



THE COURT

       The request for publication of the opinion filed on April 27, 2020 is GRANTED. The
opinion meets the standard for publication as specified in California Rules of Court, rule
8.1105(c). It is ORDERED that the opinion filed in this matter on April 27, 2020, be certified for
publication.


                                                                    SLOUGH
                                                                                                J.

We concur:


RAMIREZ
                         P. J.


MENETREZ
                            J.




                                                1